Citation Nr: 0508294	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  99-07 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension.  

3.  Entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for degenerative joint 
disease of the ankles.  

5.  Entitlement to service connection for tendonitis of the 
knees.  

6.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.  

7.  Entitlement to service connection for spina bifida 
occulta.  

8.  Entitlement to service connection for generalized joint 
pain claimed as due to an undiagnosed illness.  

9.  Entitlement to service connection for muscle pain claimed 
as due to an undiagnosed illness.  

10.  Entitlement to service connection for a skin disorder 
with cutaneous abscesses and axillary folliculitis.  

11.  Entitlement to service connection for a left varicocele.  

12.  Entitlement to service connection for a genitourinary 
disorder manifested by burning on urination and ejaculation 
claimed as due to an undiagnosed illness.  

13.  Entitlement to service connection for defective left ear 
hearing loss.  

14.  Entitlement to service connection for defective right 
ear hearing loss.  

15.  Entitlement to service connection for tinnitus.

16.  Entitlement to an evaluation in excess of 30 percent for 
headaches.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel

INTRODUCTION

The veteran served on active duty from March 1989 to June 
1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida that 
denied the issues listed on the cover page.  

The Board remanded these matters in June 2004 for the purpose 
of conducting a personal hearing.  That hearing was held 
before the undersigned in September 2004.

Other than the issues of service connection for left ear 
hearing loss and tinnitus, and generalized joint pain and 
muscle pain, claimed as due to an undiagnosed illness, the 
remaining issues as noted above are being remanded and are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran had active duty in Southwest Asia during the 
Persian Gulf War.  

2.  The competent evidence of record indicates that the 
veteran's current bilateral tinnitus is associated with his 
period of active service.  

3.  The competent evidence of record indicates that the 
veteran's current left ear hearing loss is associated with 
his period of active service.  

4.  The competent evidence of record indicates that the 
veteran has a chronic disability attributable to generalized 
joint pain symptomatic of fibromyalgia.  

5.  The competent evidence of record indicates that the 
veteran has a chronic disability attributable to muscle pain 
symptomatic of fibromyalgia.  


CONCLUSIONS OF LAW

1.  The veteran's tinnitus was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).

2.  The veteran's left ear hearing loss was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2004).

3.  The veteran's generalized joint pain was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2004).

4.  The veteran's muscle pain was incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  

The Board has considered this new legislation with regard to 
the issues on appeal.  The Board finds, given the favorable 
action taken hereinbelow, that no further assistance in 
developing the facts pertinent to these issues is required at 
this time.

Analysis

Hearing loss and tinnitus 

The veteran claims that his tinnitus and hearing loss are 
attributable to service in that his military occupation was 
field artillery working with a Howitzer.  He maintains that 
he experienced ringing in his ears and that the extensive 
exposure to noise caused his tinnitus and hearing loss.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2004).

Service connection for hearing loss has requirements other 
than those indicated above.  See 38 C.F.R. § 3.385 (2004).  
The threshold for normal hearing ranges from zero to twenty 
decibels, and any reading higher than twenty indicates some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993).  Under VA law, however, service connection may only 
be granted for impaired hearing when the pure tone threshold 
in any of the frequencies of 500, 1000, 2000, 3000, or 4000 
Hertz reaches a level of 40 decibels or greater; or if the 
pure tone threshold for at least three of the frequencies of 
500, 1000, 2000, 3000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores utilizing the 
Maryland CNC test are less than 94 percent.  38 C.F.R. 
§ 3.385.  

The veteran's service separation examination dated in June 
1992, reflects the results in pure tone thresholds from an 
audiometric evaluation as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
10
25
50
LEFT
15
5
10
25
50

The veteran was diagnosed as having high frequency hearing 
loss bilaterally.  

A VA hearing examination conducted in June 1993 does not show 
hearing loss, but the veteran was diagnosed as having low 
pitch bilateral tinnitus.  The results from the audiometric 
evaluation in puretone thresholds at that time were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
0
0
LEFT
0
0
0
0
30

In the report from a June 1994 VA general examination, the 
veteran was not examined for hearing loss or tinnitus.  

In the report from a VA audiological examination conducted in 
April 1997, the results in puretone thresholds were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
5
10
LEFT
10
10
10
5
40

Speech recognition scores were reported as 94 percent 
bilaterally.  The examiner reported the veteran's history of 
field artillery noise exposure, which included tanks, various 
weapons, and blasts.  The veteran indicated that when ear 
protection was available, he wore protection.  The examiner 
further remarked that the veteran was right-handed and noted 
that when shooting rifles, his left ear was more exposed to 
the loud noise.  The veteran denied any civilian noise 
exposure.  

The examiner diagnosed the veteran as having tinnitus with 
its onset during service secondary to loud noise exposure to 
artillery.  The examiner noted that the veteran's tinnitus 
was bilateral and constant.  The veteran was also diagnosed 
as having normal right ear hearing and mild sensorineural 
hearing loss of the left ear at 4000 Hertz.  The examiner 
reported that left ear hearing loss was consistent with the 
greater noise exposure to the left ear that is often noted 
when a right-handed person fires a rifle.  

Given the evidence set forth above, in particular, the VA 
examiner's conclusions during the latest VA examination 
conducted in April 1997, the preponderance of the evidence 
supports the claim.  Thus, service connection for left ear 
hearing loss and tinnitus are warranted.  

Generalized joint pain and muscle pain

The law provides for compensation for Persian Gulf veterans 
suffering from a chronic disability resulting from 
undiagnosed illness that became manifest during active duty 
in the Southwest Asia theater of operations or became 
manifest to a compensable degree within the prescribed 
presumptive period.  38 U.S.C.A. § 1117 (West 2002).  The 
term "Persian Gulf veteran" means a veteran who served on 
active military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War.  38 C.F.R. 
§ 3.317(d).

Regulations clarify that a veteran of the Persian Gulf War 
must exhibit objective indications of a chronic disability 
resulting from an undiagnosed illness or combination of 
illnesses manifested by one or more signs or symptoms.  
38 C.F.R. § 3.317(a)(1).  "Objective indications of chronic 
disability" include both "signs," in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2).  A disability is 
considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(3).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the upper or lower respiratory system, 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 3.317(b).  It is 
emphasized that the disability must not be attributed to any 
known clinical diagnosis by history, physical examination, or 
laboratory test.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  
Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2006.  38 C.F.R. § 3.317(a)(1)(i) and (ii).  

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 3.102, 4.3 (2004).  See also Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).  

As an initial matter, the evidence shows that the veteran 
served in the Southwest Asia theater of operations from 
August 1990 to April 1991.  

In a Persian Gulf War Registry examination dated in December 
1993, the examiner noted in pertinent part the veteran's 
complaints of muscle pain and aching joints, and chronic 
fatigue.  It is noted that he had normal sleeping patterns.  
The veteran was diagnosed as having arthralgias.  The 
"initial impressions" included chronic fatigue of yet 
undetermined etiology.  

In the report from a VA examination conducted in June 1994, 
the examiner did not find any evidence of chronic fatigue or 
aching and swollen muscles, in spite of the veteran's 
complaints of feeling tired and having joint pains, in 
particular in the knees and ankles.  

In the VA examination report dated in September 1997, the 
examiner recited the veteran's complaints of fatigue and 
insomnia, and noted in pertinent part a diagnosis of 
fibromyalgia due to insomnia.  

In the report from a VA examination dated in March 1998 
specific to fibromyalgia, the examiner noted the veteran's 
complaints of poor sleeping habits, fatigue, headaches, 
myalgia or muscle aches, and arthralgia or joint aches, all 
of which were considered to be classic symptoms of sleep 
deprivation.  During the examination, the examiner noted that 
the veteran had positive trigger points over the large muscle 
groups, consistent with fibromyalgia.  The examiner noted 
further that there was no diagnostic laboratory or 
radiographic test to diagnose fibromyalgia.  Rather, 
fibromyalgia was a clinical diagnosis made by taking 
appropriate history and conducting a physical examination.  

Additionally, the examiner noted that the veteran's symptoms 
of restlessness, detachment, and irritability might be 
associated with either fibromyalgia or PTSD.  Although 
restlessness is more characteristic of PTSD, the feeling of 
detachment and irritability could be seen with the sleep 
deprivation that insomnia causes and the secondary 
fibromyalgia.  The examiner noted that sleep deprivation 
would contribute to feelings of detachment and irritability 
as well as the clinical symptoms of fibromyalgia.  The 
examiner concluded by stating that with the appropriate 
therapy, the veteran's symptoms would improve, such as those 
associated with fibromyalgia, namely fatigue, headaches, 
muscle aches, and joint aches as well as other constitutional 
symptoms of detachment and irritability.  

Thus, as a result of the March 1998 VA examiner's report, the 
competent evidence of record supports a correlation between 
the veteran's reported symptoms of muscle aches and joint 
pain and a medically unexplained chronic illness defined as 
fibromyalgia.  As noted during the March 1998 VA examination, 
the examiner stated that fibromyalgia was not diagnosable 
through laboratory studies or radiographic tests, but was 
instead a clinical diagnosis determined from particular 
historical and physical findings.  The Board finds that the 
most recent VA examination conducted in March 1998 is most 
probative, because it was conducted specifically to address 
the etiology of the veteran's complaints of aching muscles 
and joint pain.  Bloom v. West, 12 Vet. App. 185 (1999) (when 
conflicting medical reports, greater probative weight given 
to recent report because it includes review of old records).  

Thus, in view of the above-noted medical findings, and in 
light of 38 C.F.R. § 3.317 that includes fibromyalgia as a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs and symptoms, service connection is 
warranted for generalized joint pain and muscle pain.  The 
competent evidence of record supports that generalized joint 
aches and muscle pain are objective indications of a chronic 
disability and are symptoms typical of fibromyalgia.  

Therefore, the veteran's claims of service connection for 
generalized joint pain and for muscle pain are granted.  



ORDER

Service connection for tinnitus is granted.  

Service connection for left ear hearing loss is granted.  

Service connection for generalized joint pain is granted.  

Service connection for muscle pain is granted.  





REMAND

On the veteran's separation examination report, he was 
reported to have bilateral hearing loss.  In 1993 and 1997 VA 
examination reports following service, as noted herein, the 
veteran was diagnosed as having left ear hearing loss, with 
no evidence of right ear hearing loss.  The last audiological 
examination took place in April 1997.  He should be provided 
a VA hearing examination.

Additionally, the Board emphasizes that the Veterans Claims 
Assistance Act (VCAA) of 2000 was signed into law effective 
November 9, 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  This liberalizing law is 
applicable to this appeal.  These changes in the law include 
an enhanced duty on the part of VA to notify a claimant of 
the information and evidence needed to substantiate a claim.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In addition, the 
revised duty to assist requires VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim, make reasonable efforts to obtain 
relevant records adequately identified and authorized by the 
claimant, notify the claimant of the efforts taken to obtain 
those records, describe further action to be taken by VA, and 
make continued efforts to obtain records from a federal 
government department or agency unless it is reasonably 
certain that such records do not exist or that further 
efforts to obtain those records would be futile.  See 
38 C.F.R § 3.159(c).  In this regard, it is noted that the 
veteran was not notified of the changes in the law and 
regulations pursuant to the VCAA.  

Moreover, with respect to the veteran's claim of service 
connection for PTSD, in the rating decision on appeal dated 
in January 1998, service connection for PTSD was denied in 
the absence of a verifiable stressor.  In a VA Form 3101 
dated in May 1999, it is noted that five requests had been 
made to the National Personnel Records Center (NPRC) to 
locate records of the veteran's assignments, duties, and 
other personnel data, but to date, no reply had been 
received.  The veteran has testified that he was a driver and 
an ammo bearer during the Persian Gulf War, that he was 
traumatized by incoming artillery fire and the sight of dead 
bodies, and that on one occasion, he drove over a body.  
Indeed, the RO denied on the basis that taking "incoming 
rounds is not so unusual an event as to produce irreparable 
harm in the average soldier."  Obviously, the RO applied the 
incorrect standard in its analysis.  See Cohen v. Brown, 10 
Vet. App. 128 (1997).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
duties to notify and assist.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Additionally, further development is 
necessary so as to be able to render an informed decision on 
the matters on appeal.  Where the record as it stands 
currently is inadequate for the purpose of rendering an 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the veteran to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).

Thus, the Board hereby remands these matters to complete the 
following directives:  

1.  The RO is instructed to send a VCAA 
letter to the veteran ensuring that he is 
properly notified of the prevailing law 
and regulations.  38 U.S.C.A. §§ 5102, 
5103, and 5103A; 38 C.F.R. § 3.159.  

2.  The RO should make another request 
from the veteran to specify his service 
information, such as the unit to which he 
was assigned at the time of the stressful 
events, describe his duty assignments, 
provide a detailed description of the 
stressful events to include names and any 
other identifying information concerning 
other individuals involved in the events, 
list any medals or commendations, any 
wounds incurred, and provide any other 
information pertinent to the veteran's 
service connection claim of PTSD that 
might prove useful to verify the 
stressful incidents.  

3.  Once the veteran has provided the 
requested information, the RO should 
attempt to corroborate the events claimed 
by the veteran as stressors with the 
United States Armed Services Center for 
Unit Records Research (USASCURR).  

4.  If stressors are adequately 
corroborated, the veteran should then be 
scheduled for a VA examination to 
determine whether the veteran has PTSD 
due to in-service stressors.  The claims 
folder must be made available for review 
prior to said examination.  After the 
examination, the examiner should render 
an opinion as to whether it is at least 
as likely as not (at least 50 percent 
probability) that the veteran has PTSD 
related to his period of active service.  

5.  The veteran should also be examined 
by a VA audiologist to determine the 
presence of right ear hearing loss.  If 
found, the examiner is asked to provide 
an opinion as to whether it is at least 
as likely as not (at least 50 percent 
probability) that current right ear 
hearing loss is related to the veteran's 
noise exposure in service.  

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
veteran's appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).




	                     
______________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


